Citation Nr: 0016618	
Decision Date: 06/22/00    Archive Date: 06/28/00

DOCKET NO.  96-28 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 1991 & Supp. 1998), for additional 
disability as a result of left hip surgery and other VA 
medical treatment in 1994. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and the appellant's spouse


ATTORNEY FOR THE BOARD

J. Fussell, Counsel
INTRODUCTION

The veteran served on active duty from March 1943 to February 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1996 rating action of the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Following a hearing in September 
1998, the case was remanded in January 1999.  The case has 
now been returned for further appellate consideration.  


FINDINGS OF FACT

Additional disability following VA hospitalizations in 1994, 
prior to private hospitalization in September and October 
1994 when the veteran had a fever of undetermined origin 
causing renal failure and multiple organ shut-down, is not 
shown to have a causal nexus with VA action or inaction, 
including any alleged failure of diagnosis or treatment.  


CONCLUSION OF LAW

Compensation under 38 U.S.C.A. § 1151 for additional 
disability as a result of left hip surgery and other VA 
medical treatment in 1994 is not warranted.  38 U.S.C.A. 
§§ 1151, 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the May 2000 Informal Hearing Presentation, it was 
asserted that if the claim were found to be not well 
grounded, that this was due to a procedural defect which 
required correction by remand of the case.  However, at the 
time of the January 1999 Board remand the claim was found to 
be well grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  No other 
evidentiary or procedural development has been requested and 
the duty to fulfill the remand request has been met.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  In the 
judgment of the Board, the procedural development is 
complete, the duty to assist has been complied with, and the 
evidentiary record is sufficient in scope and in depth for a 
fair and impartial decision.  

Law and Regulations

38 U.S.C.A. § 1151, was recently amended by Congress to 
include a fault requirement.  Pub.L. 104-21, Title IV, 
§ 422(a); Sept. 26, 1996, 110 Stat. 2926.  "Congress has 
amended section 1151 to reincorporate the fault requirement 
[and that statutory amendment is] applicable to all claims 
filed on or after October 7, 1997."  Boggs v. West, 11 Vet. 
App. 334, 343 (1998).  (But see VAOGCPREC 40-97 holding that 
the amended statute is applicable to all claims filed on or 
after October 1, 1997).  The implementing regulation, 38 
C.F.R. § 3.358 remains in effect but now applies only to 
claims filed before October 1, 1997.  As to regulations 
relating to claims filed after October 1997, 38 C.F.R. 
§ 3.361 (1998) was enacted in response to, and to enable, the 
revised 38 U.S.C.A. § 1151 (West 1991).  However, this 'new' 
38 C.F.R. § 3.361 was rescinded by a final rule which became 
effective January 8, 1999 because the August 24, 1998 
publication in the Federal Register of 38 C.F.R. § 3.361 (and 
38 C.F.R. §§ 3.362 and 3.363) had been made without notice 
and comment.  See 64 Fed. Reg.1131-1132 (January 8, 1999).  

Here, the veteran's claim for benefits under 38 U.S.C.A. 
§ 1151 stems from a May 1996 rating action and, accordingly, 
the claim will be adjudicated by the Board, as it was by the 
RO, under the version of 38 U.S.C.A. § 1151 that requires no 
VA fault.  

In November 1991, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter the Court) 
invalidated 38 C.F.R. § 3.358 (c)(3), one of the enabling 
regulations under 38 U.S.C.A. § 1151, on the grounds that 
that section of the regulation, which included an element of 
fault, did not properly implement the statute.  Gardner v. 
Derwinski, 1 Vet. App. 584 (1991).  The Court's decision was 
affirmed by the United States Court of Appeals for the 
Federal Circuit (Court of Appeals) in Gardner v. Brown, 5 
F.3rd 1456 (Fed. Cir. 1993), and subsequently appealed to the 
United States Supreme Court (Supreme Court).  On December 12, 
1994, the Supreme Court issued its decision in Gardner, 
affirming the decisions of the Court and the Court of 
Appeals.  Brown v. Gardner, 115 S. Ct. 552, 556 (1994).  On 
March 16, 1995, amended regulations were published deleting 
the fault or accident requirement of 38 C.F.R. § 3.358, in 
order to conform with the Supreme Court's decision.  

The provisions of 38 U.S.C.A. § 1151 provide that where there 
is no willful misconduct by the veteran, additional 
disability resulting from VA hospitalization, medical or 
surgical treatment causing injury, or aggravation thereof, 
shall be compensated as if service-connected.  While the 
statute requires a causal connection, not every additional 
disability is compensable because 38 C.F.R. § 3.358(c) 
provides that it is necessary to show that additional 
disability is actually the result of a disease or injury or 
aggravation of an existing disease or injury and not merely 
coincidental therewith.  The provisions of 38 C.F.R. 
§ 3.358(b)(2) provide that compensation is not warranted for 
the continuance or natural progress of a disease or injury, 
and 38 C.F.R. § 3.358(c)(3) provides that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran or, in appropriate 
cases, the veteran's representative.  The necessary 
consequences are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  

The new VA regulations with respect to claims for benefits 
under 38 U.S.C.A. § 1151 preclude compensation where 
disability (1) is not causally related to VA hospitalization 
or medical or surgical treatment or (2) is merely 
coincidental with the injury, or aggravation thereof, and VA 
hospitalization or medical or surgical treatment, or (3) is a 
continuance or natural progress of disease or injury for 
which VA hospitalization or medical or surgical treatment was 
authorized, or (4) is the certain or near certain result of 
the VA hospitalization or medical or surgical treatment.  If 
there is no willful misconduct, the additional disability 
will be compensated, as if service-connected, if it does not 
fall into one of the above-listed exceptions.  

Background

An October 1983 rating action denied service connection for 
disorders of the prostate and bladder on the basis that there 
was no evidence of chronic prostate or bladder disability.  

The discharge diagnoses from a period of VA hospitalization 
in October 1985 were pneumonitis, prostatism, and kidney 
stones.  

Chronologically, the veteran underwent VA hospitalization in 
Pittsburgh, Pennsylvania from the 13th to the 23rd of July 
1994.  He underwent VA hospitalization in Altoona, 
Pennsylvania, from August 22nd to September 8th 1994 and was 
transferred to the VAMC in Pittsburgh, Pennsylvania where he 
remained until discharge on September 11th, 1994.  He was 
admitted the next day to the Altoona Hospital, a private 
facility, on September 12, 1994 and stayed until discharged 
on October 10, 1994.  The relevant evidence of these periods 
of hospitalizations and thereafter is best summarized on the 
statement of the physicians who have rendered opinions in 
this case. 

In June 1996 Dr. M. A. M. related his account regarding his 
involvement in treating the veteran's renal disease.  He 
stated that: 

My initial contact with the veteran was in September 
of 1994 when I was consulted on his case while he was 
hospitalized at the Altoona Hospital on said date.  
At that point, he had just been transferred from the 
local VA hospital for further care regarding other 
conditions.  At the time of transfer, he was noted to 
have a serum creatinine of 2.3 mg%.  During that 
hospitalization it continued to increase and for that 
reason a renal consultation was requested.  

At that time the cause for his worsening azotemia was 
not quite clear, but certainly it represented a 
condition that probably had it's onset prior to the 
Altoona Hospital admission.  

He did not undergo a kidney biopsy but unfortunately 
his creatinine continued to deteriorate.  Eventually 
he required chronic maintenance dialysis for several 
months prior to recovering renal function.  

Since that time, he has had recurrent nephrolithiasis 
for which I continue to see him and hypertension.  At 
present his creatinine remains stable at 2.5 mg % 
when last seen in my office in April of 1996.  

In September 1996 Dr. P. D. R. reported that he had reviewed 
the roughly 125 pages of medical records of the veteran's 
hospitalization of September and October 1994 at the Altoona 
Hospital, including the multiple consultations afforded the 
veteran.  Dr. P. D. R. stated "with a reasonable degree of 
medical certainty that it is as likely as not the treatment 
he received at the Pittsburgh and Altoona VA Hospitals that 
caused his illness."  

In November 1996 Dr. P. D. R. reported that he had again 
reviewed the materials in question and having done so for the 
second time :

I can state with a reasonable degree of medical 
certainty that the underlying illness that led either 
directly or indirectly to the kidney failure, stroke, 
heart attacks, and multi-organ failure was a prostate 
infection.  In addition, I can state that with a 
reasonable degree of medical certainty, that it is 
the failure to diagnose this condition by the 
treating physicians at the VA Medical Center that 
caused these multiple problems that lead to the 
veteran's disability.  

In January 1997, a VA Renal Section Chief reported that he 
had reviewed the records forwarded to him concerning an 
alleged VA failure to diagnose the veteran's "kidney 
weakness" prior to his hip replacement in July 1994 led to 
the subsequent development of infection with multi-organ 
failure requiring prolonged hospitalization at the Altoona 
Hospital in September and October 1994.  He reported to the 
RO Adjudication Officer:

1.	As you requested, I have reviewed the records 
forwarded me regarding the above captioned veteran 
with regard to his claim for benefits under 38 USC 
1151, alleging the VA's failure to diagnose "kidney 
weakness" prior to his hip replacement in July 1994 
led to the subsequent development of infection with 
multi-organ failure requiring prolonged 
hospitalization at Altoona Hospital in September and 
October, 1994.

2.	I would like to summarize the facts of the 
veteran's medical course as ascertained from the 
records provided:

a.  The veteran is known to have a history of 
kidney stones and prostatism dating back to at 
least October, 1985.

b.  The veteran was admitted to the Pittsburgh 
VAMC on July 13, 1994 with a diagnosis of 
"severe left hip degenerative joint disease" 
and underwent a total hip arthroplasty on July 
15, 1994.  His operative and post-operative 
course were uncomplicated and he was discharged 
on July 23, 1994.  On his first outpatient 
follow-up, on July 28, 1994, no evidence of 
complications were noted.

c.  Preoperative medical evaluation included 
urinalysis, urine culture and serum chemistry 
studies, which were within normal limits.  
Specifically, urinalysis on June 23, 1994 and on 
July 13, 1994 were negative for blood or other 
cellular elements.  Urine nitrate and esterase, 
markers for infection, were both negative.  
Urine culture on July 13, 1994 grew < 1,000 cfu, 
consistent with the absence of clinical 
infection.  Blood urea nitrogen and serum 
creatinine were both within normal limits, with 
values of 11 mg/dL and 0.9 mg/dL respectively.

d.  Post-operative renal function, checked on 
July 18, 1994 remained normal with a blood urea 
nitrogen of 13 mg/dL and a serum creatinine of 
0.9 mg/dL.

e.  On August 22, 1994 the veteran was 
readmitted to the Altoona VAMC for evaluation of 
fever of unknown origin.  Complete records of 
that hospitalization are not provided and 
documentation is solely from the discharge 
summary.  The summary states that extensive 
laboratory studies were obtained including 
measurement of blood urea nitrogen and serum 
creatinine.  The summary states "the only 
abnormalities which showed up were nonspecific 
mild 2-3 red blood cells per high powered field 
in the urine on 2/4 urinalyses and 1-2 white 
blood cells per high powered field".  Urine 
culture on September 7, 1994 demonstrated no 
growth. 

f.  Due to concern that the veteran's fever may 
have been the result of infection of his hip 
prosthesis, he was transferred to the Pittsburgh 
VAMC on September 8, 1994.  Evaluation of the 
hip, including an arthrocentesis under 
radiologic guidance demonstrated no evidence of 
infection.  Of note, however, his blood urea 
nitrogen and serum creatinine were now elevated 
to 37 mg/dL and 2.3 mg/dL respectively on 
September 9, 1994 and 41 mg/dL and 2.4 mg/dL on 
September 10, 1994.  On September 11, 1994, 
urinalysis was now positive for 1 + blood and 1 
+ protein by dipstick with 15-19 RBC/hpf, 5-9 
WBC/hpf, no bacteria, and 3-4 granular casts and 
hyaline casts per low powered field.  Urine 
nitrate and urine esterase were negative.

g.  A CT scan of the abdomen and pelvis without 
intravenous contrast, performed on September 10, 
1994 revealed a possible small right intrarenal 
calculus and did not demonstrate any other 
abnormality.  Specifically, no pathology of the 
prostate gland was commented upon.

h.  The veteran was counseled that further work-
up of his medical condition was required, 
however on September 11, 1994 he insisted on 
discharge from the VA against medical advice.

i.  On September 12, 1994 he presented to the 
Altoona Hospital where he was admitted until 
October 10, 1994 for the evaluation of continued 
fever of unknown origin.  His hospitalization 
was complicated by multiple organ failure 
including respiratory failure, progressive renal 
insufficiency necessitating the institution of 
dialysis, gastrointestinal bleeding and the 
development of seizures.  Urine culture on 
admission grew K 30,000 cfu of mixed gram 
positive bacteria.  A repeat urine culture on 
September 22, 1994 was sterile.  It was not 
until September 27, 1994 that a urine culture 
was positive for > 100,000 cfu of Staphylococci.  
CT scan of the abdomen on September 12, 1994 
demonstrated small right renal calculi and mild 
enlargement of the prostate gland.  No diagnosis 
for his presenting syndrome, or for the etiology 
of his renal failure were ascertained during the 
course of his hospitalization.  The only 
reference to a diagnosis of acute prostatitis is 
in a consult note by Dr. Formanek, an 
oncologist.

3.	Based on this review of the veteran's record I find 
no substantiation for the claim that the veteran's 
illness resulted from a failure of the VA to diagnose 
"kidney weakness" prior to his total hip 
arthroplasty in July 1994.  Rather, the record 
clearly demonstrates that the veteran had normal 
renal function prior to his surgery and post-
operatively and that there was no evidence of any 
prostate or other urinary tract infection prior to 
his surgery.  The etiology of his subsequent illness 
is not ascertainable from the records provided, but 
no causal link between his earlier surgery and 
subsequent illness is apparent. 

4.	Based on my review, I do not believe that the 
record supports Dr. Rice's assertion that "with a 
reasonable degree of medical certainty ... the 
underlying illness that lead either directly or 
indirectly to the kidney failure, stroke, heart 
attacks, and multi-organ failure was a prostate 
infection" or his assertion that it was the failure 
to diagnose this condition by the treating physicians 
at the VA Medical Center that caused the multiple 
problems that led to the veteran's disability.

5.	I do not believe that there is any reasonable basis 
for concluding that the medical care provided by VA 
caused the additional disability/illness which 
resulted in the prolonged hospitalization at the 
Altoona Hospital in September and October 1994 or any 
subsequent disability. 

On file if information obtained from the VA Office of 
Regional Counsel which includes a copy of an April 1997 
statement from a VA physician.  In pertinent part, that 
statement is as follows: 

This letter is in response to our recent phone 
conversation regarding the tort claim filed by [the 
veteran] against myself and the VA.  I hope you will 
find this information useful in your endeavors.  
Enclosed are 12 photocopied pages from the veteran's 
medical records which should shed light on this 
matter. I have numbered the pages with red ink in 
the upper right corner to make discussion of this 
case easier.  Before I discuss each photocopied 
page, please let me assure you that [the veteran] is 
totally incorrect in his claim that a urine 
infection had anything to do with his present 
condition or outcome following total hip 
replacement.  He had many medical conditions prior 
to his hip replacement to include a heart condition, 
kidney disease and diabetes (all of which will 
increase his postoperative risks for a poor 
outcome).  Regardless, I will now review each page 
of his record for you which will clarify this 
matter. 
Page 1:  This is a preoperative urine test which was 
performed 3 weeks prior to his operation.  This is 
done routinely up to one month prior to an elective 
operation to rule out an infection. In his case, 
this test clearly showed that there was no evidence 
of a urine infection at that time.  He also had 
blood work done at that time which showed a normal 
white blood cell count which is another indication 
that there was no active infection in his body (see 
page 3 for these results).  
Page 2:  This is a preoperative urine test 
specifically for a bacterial or fungal infection in 
his urine which was performed 2 days prior to his 
operation. Again, this is a routine test done prior 
to total hip replacement.  As you can see, there was 
no evidence of an infection at that time as well.  
It would be practically impossible for him to 
develop an infection within 36 hours of his 
operation, and there was no indication clinically to 
recheck him after the operation.  He was on 
antibiotics to prevent a skin infection for several 
days after his operation and this would also treat a 
urine infection if he had one at that time.  When he 
was discharged from the hospital after an 
uncomplicated postoperative course, he had no 
complaints of burning on urination, bladder pain, 
fever, chills or difficulty with urinating (all the 
symptoms of an urinary infection). 
Page 3:  This page consists of his white blood cell 
counts prior to and shortly after his operation.  As 
you can see, with the exception of his operative 
day, his white blood cell count was normal at all 
times.  It is totally normal for someone to develop 
a high white blood cell count during an operation 
because the body is reacting to the blood loss 
during the operation.  
Page 4 and 5: These pages are the urine tests 
performed one month after his operation.  Page 4 
shows that there is no bacteria or white blood cells 
in his urine and page 5 shows that a culture of his 
urine showed no evidence of a bacterial or fungal 
infection.  
Page 6:  This is a urine culture from 6 weeks after 
his operation when he was complaining of fevers and 
hip pain.  It shows that there is no evidence of 
bacteria or fungi in his urine, once again ruling 
out an infection in this part of his body. 
Page 7:  This shows that his white blood cell count 
one month after his operation was normal and without 
elevation.  An elevated white blood cell count is 
usually indicative of an infectious process 
somewhere in the body. 
Pages 8, 9 and 10:  These next three pages are from 
his hospital admission 5 weeks after his operation 
because he was having fevers of unknown origin and 
hip pain of unclear etiology.  His urine and blood 
were without evidence of infection as shown above.  
His X-rays of the replaced hip were normal and 
without evidence of infection.  To further ensure 
that his new prosthetic hip was not infected, an 
aspiration of the fluid around the prosthesis was 
done with X-ray guidance.  Page 8 is a dictation 
from the radiologist confirming that the fluid 
obtained was indeed from around the hip.  Pages 9 
and 10 are the culture results from this joint 
fluid.  You can see that there was no evidence of 
infection in the prosthetic hip at this time.  
Pages 11 and 12:  This is the dictation from the 
attending orthopedic surgeon at the Veteran's 
Administration from July 1, 1994 to October 1, 1994.  
This dictation is in regards to his hospitalization 
one month after total hip replacement.  As you can 
see, he not only failed to keep his appointments for 
follow-up after his hip replacement, but he signed 
out of the hospital against medical advise during 
his hospitalization one month later.  

As you can see, [the veteran's] claim is purely 
unfounded and the evidence clearly indicates that 
there was no infection in his entire urinary system 
before or after his operation.  

At the September 1998 hearing the veteran's representative 
stated that the veteran had undergone hospitalization in a VA 
Medical Center (VAMC) Pittsburgh, Pennsylvania from July 13th 
to the 23rd of 1994 for a left hip arthroplasty and had been 
admitted for hospitalization at a VAMC in Altoona, 
Pennsylvania on August 22nd 1994 for a fever of unknown 
origin and because there was a concern that the fever might 
be due to an infection associated with the left hip 
arthroplasty, he had been transferred to the VAMC in 
Pittsburgh on September 8th 1994 until discharged on 
September 11th 1994.  He was then admitted to the Altoona 
Hospital, a private facility the next day, September 12th 
1994 following which his condition continued to deteriorate 
leading to complications resulting in multiple organ failure, 
including progressive renal insufficiency requiring dialysis 
(page 3 of that transcript).  

The veteran testified that prior to his initial June 1994 VA 
admission he was in good health except for left hip 
arthritis, having worked his whole life in heavy 
construction, including in coal mines.  He had not had kidney 
problems or any problems with his memory.  To the best of his 
knowledge the left hip surgery in June 1994 was uneventful 
(page 4) and when discharged he had no problems (page 5).  He 
had been admitted to the Altoona VAMC on August 22nd for a 
fever of undetermined cause.  Before that August 22nd 
admission, but after discharge in July from the Pittsburgh 
VAMC, he had begun to feel ill and his temperature had first 
been checked at home about a week and a half to two weeks 
following the July 23rd VAMC discharge (pages 5 and 6).  He 
had developed weakness and loss of appetite and was unable to 
hold down food (page 6).  Before the August 22nd Altoona VAMC 
admission he had visited that facility to see what his 
problem might be (page 6).  By the time he was transferred to 
the VAMC in Pittsburgh in September 1994 he was disoriented 
and had a temperature of 103 degrees (page 8).  

The veteran and his wife testified that during the September 
1994 stay at the VAMC in Pittsburgh the veteran was given 
iron pills and Digoxin.  The VA physicians in Pittsburgh had 
wanted the veteran to remain but the veteran insisted on 
leaving because he felt that he was dying and was discharged 
on September 11th (page 9).  However, he was then admitted to 
the Altoona Hospital, a private facility on September 12th 
and his condition continued to deteriorate and he developed 
multiple organ shut-down, including renal problems that 
required dialysis.  He was no longer taking dialysis but 
continued to have weak but functional kidneys (page 10).  He 
had undergone dialysis from September 1994 to February 1995 
(page 11).  He still had a shunt in his left arm and he 
continued to be evaluated for his kidneys by VA and a private 
physician, Dr. K, in Altoona (pages 11 and 12).  Since having 
been on life-support during his September 1994 
hospitalization he had had problems with his memory but his 
memory had been good prior to the left hip arthroplasty (page 
12).  He now had difficulty driving a car because he did not 
have sufficient mental alertness, which he had had previously 
even to such an extent that he used to box (pages 13 and 14).  

The veteran also felt that another disability attributable to 
this episode was discoloration and numbness of his feet (page 
14) and problems with his skin in his groin area (page 15).  
He was being treated for vasculitis (page 16).  In addition 
to his renal problem, memory impairment, numbness of the 
"toes", and skin problems in the groin area, he also felt 
that since having been on life-support he had been spitting 
up mucus from his lungs and while in the Altoona Hospital he 
had been given a pump to help clear the mucus from his throat 
and he still had this problem but had not spoken to any 
physician about this matter (page 17).  Similarly, he had not 
spoken to a physician about his developing blood spots on his 
arms or legs if he bumped something [vasculitis] (page 18).  
The veteran's wife testified that he was now taking 
Prednisone for his respiratory problem of congestion (page 
19).  She also testified that a Dr. M, a kidney specialist, 
had indicated that some of the development of blood spots on 
his arms or legs if he bumped something was due to the renal 
dialysis (page 19).  

The veteran also testified that although he filed claim in 
October 1994 under the Federal Torts Claim Act, he had not 
pursued the matter and had let it lapse (pages 20 and 21).  
The veteran testified that Dr. R. (who had submitted the 
medical opinions in September and November 1996) had been 
familiar with the veteran's condition during his 
hospitalization at the Altoona Hospital and Dr. R. was a 
heart doctor (page 21).  During his hospitalization at the 
Altoona Hospital one physician had said that the veteran had 
had a heart attack, mini-strokes, and bleeding ulcers but the 
veteran states that he was not now taking Coumadin (page 22).  

The veteran also testified that any discomfort he felt at the 
time of discharge from his initial VAMC hospitalization in 
July 1994 he attributed to the left hip operation.  He did 
not believe that he had a fever at the time of that discharge 
but later, at home, he developed weakness and loss of 
appetite and he also had a fluctuating temperature (page 23).  
These additional symptoms had developed probably within 10 
days of his July 23rd VA discharge (page 24).  

In closing the hearing, the veteran's service representative 
indicated that the VA physician that rendered the January 
1997 medical opinion "admitted that he had not reviewed the 
complete records" and had noted that the complete records of 
the hospitalization in September and October 1994 at the 
Altoona Hospital were not available to him but only a 
discharge summary.  It was contended that under the holding 
in Beilby v. Brown, 7 Vet. App. 260, 268 (1994) the VA 
physician's opinion was without evidentiary value because it 
had been rendered without a review of the complete file 
(pages 27 and 28).  On the other hand, Dr. R who rendered 
opinions in September and November 1996 had reviewed the 
record twice (page 27).  The veteran's wife testified that 
Dr. R was the Chief of Staff at the Altoona Hospital (pages 
28 and 29).  

Analysis

The veteran alleges that VA failed to timely discover and 
treat an infection which caused a fever with resultant 
multiple organ shut-down.  It is asserted that the residuals 
of this are (1) renal impairment, (2) memory impairment, (3) 
numbness and discoloration of his feet and toes, (4) a skin 
condition in his groin area, (5) vasculitis, (6) and 
respiratory disability.  

In an April 2000 statement, written by the veteran's wife, 
the sufficiency of the January 1997 opinion of a VA physician 
was challenged because that physician had not treated the 
veteran; whereas, the veteran had submitted two statements of 
a private treating physician.  Moreover, that VA physician's 
opinion in January 1997 expressly stated that not all of the 
records of the private hospitalization at the Altoona 
Hospital had been available but, rather, only the discharge 
summary of that hospitalization.  On the other hand, the 
private physician who submitted statements did review the 
records of private hospitalization at the Altoona Hospital 
but did not review VA records.  In other words, without a 
review of any VA records, that private physician concluded 
that VA's failure to diagnose and properly treat a prostate 
infection ultimately caused the veteran's multiple organ 
shut-down with kidney failure, stroke, and heart attacks.  
That private physician did not set forth any rationale or 
basis for reaching his conclusion.  Indeed, it is no more 
than a bare conclusion leaving the Board unable to fathom how 
the conclusion was reached.  

The VA physician that rendered the January 1997 opinion did 
not review all records of the Altoona Hospital and it is not 
clear if any records thereof were reviewed by the VA 
physician who rendered the April 1997 opinion.  However, both 
VA physicians engaged in an extensive review of VA clinical 
evidence.  

While it might have been helpful to have all records of the 
hospitalization at the Altoona Hospital, it is ultimately VA 
action or inaction (not that at the Altoona Hospital) which 
must be established as having a nexus or cause to the 
additional disability for which the veteran now seeks 
compensation.  Here, it is clear from the opinions of both VA 
physicians that the veteran did not have an identifiable 
infection, including a prostate infection which Dr. R. states 
caused the veteran's multiple organ shut-down.  Moreover, 
there is nothing in the opinions of the private physicians 
which specifically rebuts the conclusions of the VA 
physicians; whereas, the opinions of the VA physicians set 
forth the veteran's personal medical history, recount the 
course of events, and stated the rationale for the opinions 
reached.  The substance of those opinions rebuts the 
conclusion reached by the private physicians.  

Thus, for the foregoing reasons and bases, the Board finds 
the conclusions reached by the VA physicians in January and 
April 1997 to be persuasive and of greater probative value 
that the two conclusionary opinions set forth by the private 
physicians in September and November 1996.  

Lastly, it is asserted that the holding in Beilby v. Brown, 7 
Vet. App. 260, 268 (1994) supports a conclusion that the VA 
physician opinions are without evidentiary value because they 
were rendered without a review of the complete file.  
However, the Board first notes that this is equally true of 
the opinions of the private physicians in support of the 
claim who rendered favorable opinions linking a purported VA 
failure to diagnosis and treat a prostate infection without 
reviewing the very VA clinical records which VA physicians 
state establish that the veteran had no infection (at least 
not during a period of VA hospitalization).  It would appear, 
at least superficially, that the private physicians reached 
their conclusions on the basis that the fever with which the 
veteran was admitted to the private hospital in 1994 was due 
to an infection which had pre-existed the private 
hospitalization and must necessarily have arisen during a 
previous period of VA hospitalization.  While the VA 
physician in January 1997 had reviewed only the discharge 
summary of the 1994 private hospitalization, the pertinent 
clinical evidence for that VA physician's conclusion was 
reflected in VA records and that private discharge summary.  
That clinical evidence was that while there were some red and 
white blood cells in one urinalysis, a urine culture during 
VA hospitalization in September 1994 showed no growth (i.e., 
no infection).  A urinalysis at admission to the Altoona 
Hospital was positive, suggesting an infection, but a repeat 
culture the next day was sterile (negative) and a urine 
culture was not positive for Staphylococci infection until 
the 27th of September 1994, about two weekends after his 
initial admission tot he Altoona Hospital.  

The VA physician in January 1997 stated that the evidence, 
including the discharge summary of the private 
hospitalization at the Altoona Hospital, reflects that no 
diagnosis was ascertained for the veteran's presenting 
syndrome or for the etiology of his subsequent renal failure 
during that private hospitalization.  Indeed, the etiology of 
his subsequent illness was not ascertainable from the records 
reviewed by the VA physician in January 1997.  While these 
did not include all of the records of the private 
hospitalization in 1994, the private physicians who rendered 
opinions in 1996 did have all of these private records 
available and also did not set forth a diagnosis for the 
veteran's presenting syndrome or for the etiology of his 
subsequent renal failure during that private hospitalization.  
Attempts to obtain the entire record of the Altoona Hospital 
admission in the Fall of 1994 have not been successful.  
Recent attempts following the Board Remand resulted in 
obtaining records that mostly post-date that period of 
hospitalization and are of little probative value to the 
question at hand.  Consequently, not having the entire 
records of the private hospitalization available to the VA 
physicians that rendered opinions in January and April 1997 
is not fatal to the accuracy of the conclusions reached.  

Even Dr. M. A. M. who treated the veteran at the Altoona 
Hospital in September 1994 did not render a diagnosis as to 
the ultimate cause of the veteran's renal failure, which the 
evidence clearly shows as the first of several cascading 
multiple organ failures.  Dr. M. A. M. only stated that the 
veteran' azotemia while in the Altoona Hospital represented a 
condition that pre-existed that hospital admission.  No 
diagnosis of this "condition" was rendered nor any etiology 
of the cause of this "condition" offered, nor was any 
opinion reached that this "condition" originated during a 
period of VA hospitalization or as a result of a failure of 
VA treatment or VA failure to diagnosis.  While this might 
seem implied in Dr. M. A. M.'s statement, it must also be 
noted that Dr. M. A. M. also incorrectly stated that the 
veteran had been transferred from a VAMC to the Altoona 
Hospital.  This veteran's own testimony and the evidence as a 
whole clearly establish that he left the earlier period of VA 
hospitalization against medical advice.  Moreover, Dr. M. A. 
M. did not note or consider the significant lapse of time 
between the veteran's discharge from his period of VA 
hospitalization when he had the left hip replacement, and was 
without any symptoms, and his subsequent development of fever 
and other symptoms of the syndrome for which he was 
rehospitalized at the Altoona VAMC almost a month after being 
discharged in July 1994.  These were the same symptoms which 
he had when he was ultimately hospitalized at the Altoona 
Hospital.  

To the extent that the veteran has alleged that VA failed to 
diagnose any alleged "kidney weakness" prior to his July 
1994 left hip replacement, there is no competent medical 
evidence establishing that he actually had any pre-existing 
kidney weakness prior to that hospitalization.  There is no 
such diagnosis anywhere in the record and no such diagnosis 
or medical opinion was reached by the private and VA 
physician who have rendered medical opinions in this case.  
The veteran is not competent to render his own medical 
diagnosis or opinion in light of the absence of any medical 
training, knowledge or expertise on his part.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case that claim is denied.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski 1 Vet. App. 49 (1990).  

In this case, for the foregoing reasons and bases, the 
preponderance of the evidence is against the claim and, 
thus, there is no doubt to be resolved in favor of the 
veteran.  


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1998) for additional disability as a result of 
left hip surgery and other VA medical treatment in 1994 is 
denied.  



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 

